s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 4, 2015

                                    No. 04-15-00519-CV

                EL CABALLERO RANCH, INC. and Laredo Marine, L.L.C.,
                                 Appellants

                                              v.

                             GRACE RIVER RANCH, L.L.C.,
                                      Appellee

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 13-04-00108-CVL
                              Russel Wilson, Judge Presiding


                                       ORDER
       The clerk’s notification of late record is this date GRANTED. The clerk’s record is due
on September 8, 2015.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court